Name: Commission Regulation (EC) No 1668/96 of 22 July 1996 providing for the grant of compensation to producers'organizations in respect of tuna delivered to the processing industry during the period 1 April to 30 June 1995
 Type: Regulation
 Subject Matter: agricultural structures and production;  fisheries;  trade policy;  industrial structures and policy
 Date Published: nan

 23 . 8 . 96 MEN-! Official Journal of the European Communities No L 214/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 166S/96 of 22 July 1996 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the processing industry during the period 1 April to 30 June 1995 Whereas during the quarter concerned the quantities sold and delivered to the processing industry established in Community customs territory were higher for bigeye tuna and skipjack than the quantities sold and delivered during the same quarter of the three previous fishing years; whereas since these quantities exceed the limit set by the second indent of Article 18 (3) of Regulation (EEC) No 3759/92, the total quantities of these products eligible for compensation should therefore be limited and allocated between the producers' organizations concerned in proportion to their respective outputs during the same quarter of the 1992 to 1994 fishing years; Whereas the grant of compensation for the products in question should therefore be decided for the period 1 April to 30 June 1995; Whereas the operative event giving entitlement to compensation and the date thereof should be specified for the calculation of payments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 3318/94 (2), and in parti ­ cular Article 18 (6) thereof, Whereas the compensation referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the processing industry during the calendar quarter for which prices were recorded, where both the average quarterly selling price recorded on the Community market and the free-at ­ frontier price plus any applicable countervailing charge are lower than 91 % of the Community producer price for the product in question; Whereas examination of the situation of the Community market has shown that for bigeye tuna and skipjack, for the period 1 April to 30 June 1995, both the average quarterly selling price and the free-at-frontier price referred to in Article 18 of Regulation (EEC) No 3759/92 were lower than 91 % of the Community producer price in force as laid down in Council Regulation (EC) No 3138/94 of 15 December 1994 fixing the Community producer price for tuna intended for the industrial manu ­ facture of products falling within CN code 1604 for the 1995 fishing year (3); Whereas the quantities eligible for compensation, within the meaning of Article 18 ( 1 ) of Regulation (EEC) No 3759/92, may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 3 of that Article; HAS ADOPTED THIS REGULATION: Article 1 The compensatory allowance referred to in Article 18 of Regulation (EEC) No 3759/92 shall be granted for the period 1 April to 30 June 1995 in respect of the following products: (ECU/t) Maximum allowance (application of Product first and second indents of Article 18 (2) of Regulation (EEC) No 3759/92) Bigeye tuna 100 Skipjack 82 (') OJ No L 388 , 31 . 12. 1992, p . 1 . (2) OJ No L 350, 31 . 12. 1994, p. 15 . 0 OJ No L 332, 22. 12. 1994, p. 9. No L 214/2 PENH Official Journal of the European Communities 23 . 8 . 96 Article 2 1 . The total quantities on which the allowance may be granted for these species are :  bigeye tuna: 2 014,963 tonnes  skipjack: 13 917,998 tonnes 2. The allocation of these total quantities among the producers' organizations concerned is specified in the Annex hereto. Article 3 The operations to be taken into account to determine entitlement to the compensatory allowance shall be sales for which the invoices are dated within the quarter concerned and which have been used to calculate the average monthly selling price referred to in Article 7 ( 1 ) (b) of Commission Regulation (EEC) No 2210/93 ('). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1996. For the Commission Emma BONINO Member of the Commission (') OJ No L 197, 6. 8 . 1993, p. 8 . 23. 8 . 96 EN Official Journal of the European Communities No L 214/3 ANNEX Allocation among producers organizations of the quantities of tuna which may qualify for compensation for the period 1 April to 30 June 1995 in accordance with Article 18 (4) of Regulation (EEC) No 3759/92, with quantities per compensation percentage band (in tonnes) Bigeye Tuna Quantities eligible for 100 % compensation (First indent of Article 18 (4)) Quantities eligible for 50 % compensation (Second indent of Article 18 (4)) Total eligible quantities (First and second indents of Article 18 (4)) OPAGAC 487,792 47,552 535,344 OPTUC 163,462 0,000 163,462 OP 42 (CAN.) 24,282 2,367 26,649 ORTHONGEL 4,833 0,000 4,833 APASA 1 014,163 98,865 1 113,029 MADEIRA 156,400 15,247 171,647 EU Total 1 850,932 164,031 2 014,963 (in tonnes) Skipjack Quantities eligible for 100 % compensation (First indent of Article 18 (4)) Quantities eligible for 50 % compensation (Second indent of Article 18 (4)) Total eligible quantities (First and second indents of Article 18 (4)) OPAGAC 8 249,505 23,871 8 273,376 OPTUC 4 476,158 12,952 4 489,110 OP 42 (CAN.) 18,591 0,054 18,645 ORTHONGEL 1 004,647 2,907 1 007,554 APASA 70,844 0,000 70,844 MADEIRA 58,300 0,169 58,469 EU Total 13 878,045 39,953 13 917,998